Citation Nr: 0944301	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-39 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which reopened a previously denied 
claim for service connection for paranoid schizophrenia and 
denied that claim on the merits.  Nevertheless, the  Board is 
required to address this issue despite the RO's findings.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
As such, the issue has been captioned as set forth above.

In July 2008, the Veteran, through his representative, 
submitted additional lay and clinical evidence directly to 
the Board accompanied by a waiver of RO consideration.  
38 C.F.R. §§ 19.37, 20.1304(c) (2009).


FINDINGS OF FACT

1.  The claim for service connection for paranoid 
schizophrenia was previously denied in multiple rating 
decisions dated in October 1968, May 1969, April 1976, 
September 1979, October 1985, and December 2001.  The Veteran 
did not file timely appeals of those decisions.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection is new 
and is also material because it raises a reasonable 
possibility of substantiating the claim.

3.  The weight of the evidence is at least in equipoise as to 
whether the Veteran's currently diagnosed paranoid 
schizophrenia was incurred or aggravated during his period of 
active service, when he was treated on multiple occasions for 
symptoms associated with a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 2001 RO decision that declined to reopen the 
Veteran's previously denied claim for service connection for 
paranoid schizophrenia is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for paranoid 
schizophrenia.  38 U.S.C.A. § 5108, 7105 (West 2009); 
38 C.F.R. §§ 3.156, 20.1104 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
his currently diagnosed paranoid schizophrenia is related to 
his period of active service; therefore, service connection 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board reopens the claim for 
service connection for a psychiatric disorder, and grants the 
claim on the merits.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

The appellant's claim for service connection for psychiatric 
disorder (then claimed as a nervous condition) was initially 
denied in an October 1968 rating decision.  Thereafter, in 
rating actions dated May 1969, April 1976 , September 1979 
and October 1985, and December 2001, the RO either declined 
to reopen the claim or reopened and denied it on the merits.  
Most recently, in a July 2005 decision, the RO effectively 
reopened the claim and denied it on the merits.  Although the 
RO denied the claim on the merits, because that claim was 
previously denied in a decision that became final in December 
2002, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson, 265 F.3d at 1366.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Id.

In its December 2001 decision, the RO declined to reopen the 
Veteran's claim for service connection for paranoid 
schizophrenia (claimed as schizophrenic reaction, paranoid 
type).  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the December 2001 
decision became final because the Veteran did not file a 
timely appeal. 

A claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his 
application to reopen the claim in February 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the initial denial of 
his claim in October 1968 consisted of service personnel 
records, which revealed that he had a history of "moral 
charges" that predated service and was disciplined on 
numerous occasions in service.  Additional evidence included 
service treatment records showing that he was seen by a 
psychiatrist on multiple occasions for "provocative, 
disruptive behavior" and diagnosed in January and May 1967 
with passive aggressive personality, which led to his early 
discharge later that year.  Based on the evidence then of 
record, the RO determined that the Veteran's passive 
aggressive personality disorder was a constitutional or 
developmental abnormality that had preexisted service and not 
been aggravated therein.  Consequently, the claim was denied.

As noted above, the Veteran applied to reopen his claim for 
service connection on multiple occasions over the years.  The 
most recent unsuccessful attempt was in May 2001.  In support 
of his claim, the Veteran submitted VA outpatient treatment 
records showing that he had been hospitalized and diagnosed 
with chronic paranoid schizophrenia in January 1969 and 
thereafter received intermittent inpatient and outpatient 
treatment for symptoms associated with schizophrenia and 
other psychiatric disorders.  Additional new evidence 
included a report of a September 2001 VA examination in which 
the Veteran was again diagnosed with paranoid schizophrenia.  
However, the RO concluded that the newly submitted treatment 
records and VA examination report did not show that the 
Veteran's currently diagnosed paranoid schizophrenia was 
incurred in or aggravated by service and, thus, did not 
constitute new and material evidence sufficient to reopen the 
claim.

The Veteran again applied to reopen his claim in February 
2005.  The Board finds that the evidence received since the 
last final decision in August 2001 is not cumulative of other 
evidence of record, relates to unestablished facts, and 
raises a reasonable possibility of substantiating the claim.

Newly received evidence includes a report of an April 2005 VA 
psychiatric examination in which he was found to have chronic 
paranoid schizophrenia.  Also of record are February 2005 and 
January 2008 statements from a private psychiatrist 
indicating that the Veteran was incorrectly diagnosed with 
passive aggressive personality disorder in service, and that 
the psychiatric problems he displayed at that time were more 
likely than not symptoms of the paranoid schizophrenia with 
which he was formally diagnosed after leaving service and for 
which he has since received treatment on an ongoing basis.

The Board finds that the newly submitted clinical evidence, 
in particular the opinion of the private psychiatrist 
suggesting a continuity of symptomatology of paranoid 
schizophrenia since service, are both new and material as 
they relate to unestablished facts necessary to substantiate 
the claim, and raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.  Therefore, the 
claim is considered reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Personality disorders are not diseases or injuries under VA 
regulations.  38 C.F.R. § 3.303(c).  Nevertheless, service 
connection may be granted if the evidence shows that a 
psychiatric disability was incurred or aggravated in service 
and superimposed upon the preexisting personality disorder.  
38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. 
App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  

In this case, the Veteran contends that his currently 
diagnosed paranoid schizophrenia had its onset in service.  
Specifically, he alleges that he was misdiagnosed with 
passive aggressive personality disorder in service, and that 
the psychiatric symptoms he manifested at that time were 
instead characteristic of paranoid schizophrenia, with which 
he was diagnosed in January 1969, 13 months after leaving 
service, and for which he has required ongoing treatment 
through the present day.

The Veteran's service personnel and treatment records reveal 
that, on his April 1966 induction examination, he was 
recommended for a psychiatric consultation on the basis of 
the "moral charges" previously filed against him, but was 
not diagnosed with any psychiatric abnormalities.  Nor is 
there any other evidence indicating that the Veteran had been 
diagnosed or treated for a psychiatric disability prior to 
his entry into service.  Thus, the Veteran is presumed to 
have been sound upon entry.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Subsequent service personnel records show that the Veteran 
was subjected to numerous disciplinary actions and charged 
with larceny, assault, and being absent without leave.  His 
service treatment records indicate that he was seen by a 
psychiatrist on multiple occasions for "provocative, 
disruptive behavior" and diagnosed with passive aggressive 
personality in January 1967.  On an in-service 
neuropsychiatric examination in May 1967, the Veteran was 
assessed as "an openly provocative young man who discusse[d] 
his unwillingness to adapt to military discipline" and who 
should "be separated from military service."  It was 
further noted that the Veteran had a prior history of 
"several civilian delinquencies including fights, disturbing 
the peace, and an episode of an assault with a deadly 
weapon."  Significantly, however, the source of this 
reported history appeared to be the Veteran himself and no 
records of pre-service diagnoses of or treatment for 
psychiatric problems were noted.  Subsequent service 
treatment records indicated that the Veteran complained of 
"general fearfulness and nervousness" prior to his 
discharge in December 1967.

Post-service treatment records reveal that the Veteran was 
treated at a private psychiatric facility and diagnosed with 
chronic paranoid schizophrenia in January 1969.  That 
diagnosis was refuted later in the month by a VA medical 
provider, who characterized the Veteran's symptoms as 
consistent with a personality disorder.  However, on 
examination in March 1969, a different VA medical provider 
concurred with the private psychiatrist's assessment of 
chronic paranoid schizophrenia.  Additionally, the March 1969 
VA examiner noted that the Veteran's condition, while in 
partial remission, was "moderately severe" and manifested 
by paranoid ideation, confusion, and inappropriate hostility.  
His prognosis was assessed as "guarded."  

The record thereafter shows that, over the past four decades, 
the Veteran has received intermittent inpatient and 
outpatient treatment for symptoms associated with 
schizophrenia, including auditory and visual hallucinations 
and paranoid delusions.  He has also been treated for other 
psychiatric disorders, including a nervous condition, 
antisocial personality disorder, heroin addiction, and mental 
health problems associated with HIV infection.  

The Veteran underwent a VA examination in September 2001 in 
which reported  chronic nervousness, paranoia, and hearing 
voices, and was found to demonstrate paranoid delusions 
consistent with a diagnosis of paranoid schizophrenia, which 
the VA examiner noted was "clearly disabling."  However, 
that VA examiner did not render an opinion as to whether or 
not the Veteran's paranoid schizophrenia was related to 
service.

The Veteran was afforded another VA psychiatric examination 
in April 2005 in which he was again diagnosed with chronic 
paranoid schizophrenia.  However, the VA examiner opined that 
this condition was not incurred in or aggravated during the 
Veteran's active service.  In this regard, the VA examiner 
noted that the Veteran had not been formally diagnosed with 
schizophrenia until January 1969, and that this diagnosis was 
subsequently "disputed" by a VA psychiatrist, who found 
that the Veteran's symptoms were suggestive of a personality 
disorder.  Moreover, the April 2005 VA examiner concluded 
that the Veteran had a history of delinquent behavior prior 
to and during service that was consistent with a "lifelong 
personality disorder since adolescence," and that the 
earliest discernible date of his schizophrenia was in 
"January or March 1969, 13 to 15 months after he left 
service."

The above VA examiner's findings are contradicted by a 
February 2005 statement from the Veteran's private treating 
psychiatrist, who opined that, based on a review of  the 
Veteran's service and post-service medical records, his in-
service diagnosis of passive aggressive personality disorder 
was incorrect, and that the symptoms he displayed in service 
were compatible with paranoid schizophrenia, the disorder 
with which he has been consistently diagnosed in the years 
following his discharge from service.  Also of record is a 
January 2008 follow-up statement from the private 
psychiatrist indicating the Veteran's paranoid schizophrenia 
was currently controlled with medication and reasserting that 
this condition had its onset in service.  That private 
psychiatrist further noted that his examination of the 
Veteran and review of his medical records did not yield any 
evidence to support a diagnosis of passive aggressive 
personality disorder.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the February 2005 and January 2008 
statements of the Veteran's private treating psychiatrist, 
indicating that the Veteran currently suffers from chronic 
paranoid schizophrenia that had its onset in service, 
constitutes the most probative and persuasive medical opinion 
evidence.  That private psychiatrist had the benefit of 
observing the Veteran's mental health condition through 
treating him for paranoid schizophrenia and related 
complications.  Additionally, that private psychiatrist 
demonstrated his awareness of the Veteran's overall medical 
history by referring to his extensive in-service treatment 
for psychiatric problems and diagnosis of passive aggressive 
personality disorder, which the psychiatrist found was 
unsupported by the subsequent private and VA medical records 
showing a diagnosis of paranoid schizophrenia based on 
similar symptoms.  See Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  In addition, that private examiner's 
statements are consistent with the other clinical evidence of 
record.

In contrast, the Board finds that the April 2005 VA 
examiner's opinion that the Veteran did not develop chronic 
paranoid schizophrenia until "13 to 15 months" after 
leaving service and that his "delinquent behavior" before 
and during service was attributable to a preexisting 
personality disorder is not supported by the competent 
evidence of record.  See Sklar, 5 Vet. App. at 140.  As noted 
above, the evidence of the Veteran's pre-service "delinquent 
behavior," as presented in the May 1967 in-service 
neuropsychiatric examination report, appears to have been 
based entirely on the Veteran's own unsubstantiated 
statements and thus is no more probative than the facts 
alleged by the Veteran himself.  See Swann v. Brown, 5 Vet. 
App. 229 (1993).  Moreover, there is no competent evidence 
that the Veteran was diagnosed with or treated for a 
personality disorder in adolescence, or at any other time 
prior to his entry into service.  Furthermore, even assuming 
that the Veteran did have a preexisting personality disorder, 
the Board finds that the competent evidence of record 
demonstrates that a separate psychiatric disability, that is, 
paranoid schizophrenia, was incurred in or aggravated by 
service and superimposed upon that preexisting personality 
disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. 
Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. 
App. 439, 441 (1992).  

After a careful review of the evidence, the Board finds that 
the Veteran's service and post-service medical records and, 
in particular, the positive nexus opinion evidence provided 
by his private treating psychiatrist, demonstrate that his 
currently diagnosed chronic paranoid schizophrenia is related 
to his period of active service.  The clinical evidence 
reflects that the Veteran sought treatment for psychiatric 
problems both during and after service.  Moreover, the Board 
considers it significant that the Veteran's formal diagnosis 
of chronic paranoid schizophrenia came in January 1969, only 
13 months after leaving the military and thus almost within 
the period for which service connection would be warranted on 
a presumptive basis.  See 38 C.F.R. § 3.309(a) (2009).  In 
addition, the Board finds that the statements of this Veteran 
are consistent, credible, and probative as to continuity of 
symptomatology of paranoid schizophrenia since his period of 
active service.  

For the foregoing reasons, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  The Veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  Where the evidence supports 
the claim or is in relative equipoise, the appellant 
prevails.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the Board finds that service 
connection for paranoid schizophrenia is warranted.  


ORDER

New and material evidence having been presented, the claim of 
service connection for paranoid schizophrenia is reopened, 
and to this extent only the appeal is granted.

Service connection for paranoid schizophrenia is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


